Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-2, 4-6, 8-13 and 15-36 are directed to allowable species with allowable generic claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 and 7, directed to another species based on the allowed generic claim 1, previously withdrawn from consideration as a result of a restriction requirement, claims 3 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined 

Further, Claims 11 and 23-24 have been amended as follows:

In Claim 11, line 3, “the light-emitting device” has been changed to “the light-emitting device structure”.
In Claim 23, lines 1-2, “the the liquid” has been changed to “the liquid”.
In Claim 24, lines 1-2, “the the liquid” has been changed to “the liquid”.



Allowable Subject Matter

Claims 1-13 and 15-36 are allowed.

The following is an examiner’s statement of reasons for allowance:  

TSAI et al (US 20140159733 A1) and LEE et al (US 20110184678 A1) are hereby cited as the closest prior arts. Figures 1-8 of TSAI disclose a method of manufacturing an optical device, the method comprising: providing a light emitting device structure (10, [0033]), the light emitting 
 

However, none of the above prior arts alone or in combination with other arts teaches a method of manufacturing an optical device, the method comprising: “providing a light-emitting device structure, the light-emitting device structure having a plurality of LED devices to be formed, disposed on a support substrate having a first contact layer accessible from a surface and a second contact layer underlying the light-emitting device structure, coupling a field plate device to the light-emitting device structure, the field plate device having a first face and a second face opposing the first face, the second face comprising a conductive layer, the second face being positioned in close proximity to at least a portion of the first contact layer of the light-emitting device structure such that a spatial gap is formed between a surface region of the second face and the first contact layer of the light- emitting device structure, and the spatial gap is filled with a liquid” in combination with other limitations in the claim 1. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claim 1 is allowed.
Claims 2-13 and 15-36 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/12/2021